Taylor, J.
(after tftatmg the faots) : The court below erred in granting the temporary injunction, and in overruling the demurrer of the defendants to the bill of complaint and in the rendition of the final decree in this cause. The bill is so vague and meagre in its allegations as not to entitle the complainant, the J. C. Turner Lumber Company, to the relief prayed or to any relief in a court of equity. It alleges that the lands mentioned in the bill were conveyed by deed by the defendants in the year 1900 to J. C. Turner Cypress Lumber Company, a corporation, and that said J. C. Turner Cypress Lumber Company, in 1906, assigned to the J. O. Turner Lumber Company, a corporation, who is now the owner in fee of the said timbered, lands, all interest and estate under the said deed. The word “assigned” is not applicable to a, conveyance of real estate, and though it is parenthetically and recitatively alleged that the said J. C. Turner Lumber Company is now the owner in fee of said timbered lands, yet when it is alleged that the J. C. Turner Cypress Lumber Co., to whom these lands had been conveyed by deed from the defendants, “assigned all interest and estate under the said deed to the J. C. Turner Lumber Co.,” it is not equivalent to an allegation that the J. C. Turner Cypress Lumber Co. conveyed the fee in said lands to the J. C. Turner. Lumber Co. The chief defect in the bill, however, is that *799it alleges that when Yarn, .to whom the complainant, the J. C. Turner Lumber Co., leased for a term of years the right to extract the turpentine from the pine trees growing on said lands, entered thereon to exercise his right therein: “he was opposed by the defendants, who pretend and claim to have an undivided estate of one-third interest in and to all of the said lands, disputing his rights under said lease, refused to let him into possession and have continued and are continuing wrongfully their operations upon the said timbered lands,” &c. Nowhere in the bill is this alleged claim by the defendants to a one-third undivided interest in said lands disputed or questioned or negatived, but for aught in the bill to the contrary the claim may be perfectly valid, just and proper, and if so, then the complainant, the J. C. Turner Lumber Co., or the J. C. Turner Cypress Lumber Co. and the defendants may be joint tenants of said lands, and the defendants, in such event, might not be amenable to the injunction as prayed herein at the suit of their co-tenant, but especially not so amenable at the suit of Yarn, the lessee alone of their co-tenant. In the case of Johnson v. McKinnon, 45 Fla. 388, 34 South. Rep. 272, it is held that: “It is incumbent upon a complainant to allege in his bill every fact clearly and definitely that is necessary to entitle him to relief, and if he omits essential facts therefrom, or states such facts therein as show that he is not entitled to relief in a court of equity,' he must suffer the consequences of his so doing.” We do not think 'that the allegations of undisputed own-, ership by the complainant, the J. C. Turner Lumber .Co,, of the fee to the lands in controversy are so clearly and definitely stated in this bill as to entitle it to the relief prayed or to any relief in equity. Especially was it erro*800neous foir the court below, in this cause and under the allegations of this bill, to restrain and enjoin the defendants from disputing or contesting the title of the complainants to the lands in controversy, since any legitimate contest over the title to said lands between the parties could not be settled or adjudicated in such a proceeding in equity. What has been said disposes of the case made so that we refrain at this time, from, passing upon the question as to whether an owner of the fee to lands upon which timber is growing can rightfully invoke the protection afforded by the provisions of section 1469 Revised Statutes of 1892 (section 1919 Gen. Stats, of Fla. 1906), after he has leased to another party for a term of years the right to work the timber upon such lands for turpentine purposes. The final decree and all former interlocutory orders and decrees in said cause are hereby reversed at the cost of the appellees, with directions to sustain the demurrer of the defendants to the complainant’s bill and for such further proceedings as may be consonant with equity practice.
Hocker and Parki-iill, JJ., concur;
Shackleford, O. J., and Cockrell and Whitfield, JJ., concur in the opinion.